Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 14 April 1810
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



MY DEAR DAUGHTER:
Quincy, April 14th, 1810.

I wrote to you last week. Our election is over, and Mr. Gerry and Gray undoubtedly elected by a majority of more than two thousand votes. Vermont and New-Hampshire have elected republican Governors. A prodigious revolution in the sentiments and opinions of the people of these States has been effected by the conduct of England and France towards us; but more particularly the shuffling, tricking conduct of Great Britain; and the unwearied endeavours of the British party in our own country to support them in their injustice, in opposition to the government of their own country. These men call themselves federalists; but they are really a remnent of the old tories, some of which are to be found in every state in the Union. They carry with them many worthy but misinformed people, by falsehood and misrepresentation. Mr. Gerry is a true American; a firm, decided character; a man of moderation and ardour. I wish that he might be able to moderate the heat of party spirit, and heal the animosities which it engenders. The federalists consider your father and his sons as quite apostates. They say that I am opposed to them, and that they cannot bring me over to their opinons; for this they have no authority. I as fully condemn the spirit of insurgency which the measures of our legislature encouraged and abetted by their resolutions and resolves, in direct opposition to the national government, as either of them; nor were my feelings become so calous to national disgrace, as not to see an insult to the government when charged with falsehood, and that charge repeated after being twice repelled. I am for supporting the government and the laws; for respecting the rulers. If some laws are not so judicious or well calculated to promote the order of society as they might be, let the people petition for redress; not  rise up in rebellion against them. I am opposed to ail partialities for foreign nations. Do not the federalists profess all this? wherein then do we differ; where is the apostacy; is it not upon their own side? Do their words and actions correspond? I mean the leaders, those who are termed the junto, who are really a British faction, aided by real native British subjects.
With my best love to you and yours, / I am, my dear daughter, affectionately, / Your mother,
Abigail Adams.